 

JS 44 (Rev. 1,\')/17) - 'I`XND (Rev. 06/17

The JS 44 cii/il cover s
provided by local rules o

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS 0N NEXTPA GE OF THlS

I. (a) PLAINTIFFS

Karen Di Piazza

 

 

(b) County of Residence of First Listed Plaintiff Marico a
(EXCEPTIN U,S. PLA[NTIFF CASES)

(C) /'Xttomeys (f`irm Name, Address, and Telephone Ni¢mber)
Benjamin H. Davidson, II and Mary Kathleen Davidson

McCleskey, Harriger Bra`zill & Graf, L.L.P., 5010 University Ave., 5th Floor,

Lubbock, Texas 79413

(806) 796-7306

FORM.)
DEFENDANTS

See attached page.
County of Residence

NOTE:
THE TRACT

Attomeys (lfKnawn)

 

974, is requi

of First Listed Defendant

fozothd? 1§9:§ up reguired by law, except as

red for the use of the Clerk of Court for the

> MILCOVE_RSHEET§' 19CV.U§0"
@HMQ;MQVN WYW MM@MP@@@*@S

(IN U.S. PLA[NTIFF CASES ONLY)

OF LAND lNVOLVED.

lN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

lI. BASIS OF JURISDICTION (P/acean 'X"in one Box on/y)

Cl 1 U.S.Govemment

Plaintiff

Cl 2 U.S. Govemment
Defendant

Cl 3 Federal Question

(U.S. Gavernment Not a Party)

g 4 Diversity

(lndicate Citizenship of Parties in l!em [II)

 

(For Diversit)' Cases Only)

lII. CITIZENSHIP OF PRINCIPAL PARTIES (Place an

“X" in Orie Bo.\:for Pluintiff
and One Baxfor Defendant)

PTF DEF PTF DEF
Citizen of This State CI l CI l lncorporated or Principal Place D 4 Cl 4
of Business ln This State
Citizen of Ano¢her State x 2 g 2 Incorporated and Principal Place El 5 ix 5
of Business ln Another Scate
Citizen or Subject of a |J 3 El 3 Foreign Nation |J 6 13 6

Foreign County

 

(Place an "X" in One Bax Only)

 

lV. NATURE OF SUIT
L.__.MBMT

 

Click here for: Nature o

 

 

 

 

COF row 7r'<>.i:l&mw:m_w_' """_'"" v
CI 110 lnsurance PERSONAL lNJURY PERSONAL lNJURY El 625 Drug Related Seizure C`l 422 Appea128 USC 158
Cl 120 Marine Cl 310 Airplane Cl 365 Personal Injury - of Propeny 21 USC 881 El 423 Wilhdrawal
D 130 Miller Act Cl 315 Airplane Product Product Liability |J 690 Other 28 USC 157
D 140 Negoliable lnstrumem Liability Cl 367 Health Care/
Cl 150 Recovery of Overpaymem Cl 320 Assault, Libel & Pharmaccutica| T
& Enforcement of Judgment Slander Personal Injury Cl 820 Copyrights
Cl 151 Medicare Act \J 330 Federal Employers’ Product Liability Cl 830 Patent
CI 152 Recovery of Defaulted Liability CI 368 Asbestos Personal 13 835 Patent - Abbreviated
Student Loans Cl 340 Marine lnjury Product New Drug Application
(Excludes Veterans) El 345 Marine Product Liability Cl 840 Trademark
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABQJR . S U
of Veteran’s Benef'its 350 Motor Vehicle C| 370 Other Fraud Cl 710 Fair Labor Standards |J 861 HIA (1395ff)
Cl 160 Stockholders’ Suits Cl 355 Motor Vehicle 0 371 Truth in Lending Act 13 862 Black Lung (923)
Cl 190 Other Contract Product Liability Cl 380 Other Personal Cl 720 Labor/Management CI 863 DIWC/DIWW (405(g))
C| 195 Contract Product Liability C| 360 Other Personal Property Damage Relations Cl 864 SSlD Title XVl
0 196 Franchise Injury |J 385 Property Damage L'l 740 Railway Labor Ac\ El 865 RSI (405(g))
Cl 362 Personal lnjury - Product Liability Cl 751 Family and Medical
Medical Malpractice Leave Act
l REAL P§OPEBTY ClVlL RIGHTS PM§ONE§ PETITIONS Cl 790 Other Labor Litigation FEDERAL TAX SUlTS
13 210 Land Condemnation D 440 Other Civil Righcs Habeas Corpus: El 791 Employee Retirement D 870 Taxes (U,S, Plaintiff
0 220 Foreclosure Cl 441 Voting D 463 Alien Detainee lncome Security Act or Defendant)
D 230 Rent Lease & Ejectment CI 442 Employment Cl 510 Motions to Vacate E] 871 IRS_Third Party
C| 240 Torts to Land E`l 443 Housing/ Sentence 26 USC 7609
L“_l 245 Tort Product Liability Accommodations C'l 530 General
|:] 290 A|l Other Real Property C`I 445 Amer. w/Disabilitics - Cl 535 Death Penalty IMMICRATION
Employment Other: Cl 462 Naturalization Application
\J 446 Amer. w/Disabilities - |J 540 Mandamus & Other ij 465 Other Immigration
Other Cl 550 Civil Rights Actions
El
0

 

Cl 448 Education

 

 

 

 

555 Prison Condition

560 Civil Detainee -
Conditions of
Cont`inement

 

 

 

f Suit Code Descri tions.
OEEER §§ATU §§ l

0 375 False Claims Ac¢

CI 376 Qui Tam (31 USC
3729(a))

Cl 400 State Reapportionment

Cl 410 Antitrust

Cl 430 Banks and Banking

El 450 Commerce

ij 460 Deportation

Cl 470 Racketeer lntluenced and
Corrupt Organizations

CI 480 Consumer Credil

111 490 Cable/Sat TV

CI 850 Securities/Coimnodities/
Exchange

C] 890 Other Statutory Actions

Cl 891 Agricultural Acts
Cl 893 Environmental Mattcrs

D 895 Freedom oflnfomiation
Act

Cl 896 Arbitration

g 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

U 950 Constitutionaliry of
State Statutes

 

V. ORIGIN (Place an "X" in

One Box Only)

Kl Original 13 2 Removed from 13 3 Remanded from C| 4 Reinstated or El 5 Transferred from Cl 6 Mu|tidistrict D 8 Multidistrict
Proceeding State Coun Appellate Court Reopened Anoth¢r Dismct Litigation - Litigation -
(speci[v) Transfer Direct File

 

VI. CAUSE OF ACTION

VlI. REQUESTED IN
COMPLAINT:

 

Cite the U.S. Civil Statute under which
28 U.S.C. Section 1332
Brief description of cause:
negligence, gross negligence, wrongful death and survival action

g CHECK lF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.CV.P.

VIII. RELATED CASE(S)

DEMAND $
125,000,000.00

you are filing (Do nor cite jurisdiclinnul statutes unless diversity);

CHECK YES only if demanded in complaints

JURY DEMAND:

 

|:lNo

g Yes

 

 

S ' . ¢' .~
IF ANY ( ee umw mm JUDGE See attached page. DOCKET NUMBER $§gtgched p_agi~ _,W_ 1
DATE _` ,,, /, w 7 4 l slGN ,TURE 01= AUQBNEYO CQRD/
/(2// -' ,, ,, w ~~~~ __/ z?// ///// '//; // ;//
FoR oFFICE usE oNLY
RECElPT # AMOUNT APPLYING er JUDGE

 

 

MAG. JUDGE

 

 

I.

VIII.

 

Case 5:19-cV-OOOGO-C Document 2 Filed 03/26/19 Page 2 of 2 Page|D 30

CIVIL COVER SHEET (continued)

Defendants

Weather Group Television, LLC dba The Weather Channel

Weather Group, LLC

The Weather Channel Interactive, LLC

Entertainment Studios, lnc.

CF Entertainment, Inc. dba Entertainment Studios

Entertainment Studios Networks, Inc.

Entertainment Studios Media, Inc.

Entertainment Studios Media Holdings, Inc.

NBCUniversal Media, LLC

NBC Universal, Inc.

Bain Capital Investors, LLC

The Blackstone Group, lnc.

TV Holdings 1, LLC

TV Holdings 2, LLC

TV Spinco LLC

Sheena Bittle, as Personal Representative of the Estate of Kelley Gene Williamson
Keith Daniels as Personal Representative of the Estate of Randall D. Yarnall

Related Cases
1. Case Nurnber 17BR-PR00069; 111 re Estate of Kelley Gene Willz'amson
Judge: Williarn M. Doherty

2. Case Number 18BR-PR00052; In re Estate of Randall D. Yarnall, Deceased
Judge: William M. Doherty

 

